Upon consideration of the petition filed on the 19th day of November 2003 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of March 2004."
Upon consideration of the petition filed by Plaintiff on the 19th day of November 2003 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was *35entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 4th day of March 2004."